MR. CHIEF JUSTICE ADAIR,
(specially concurring).
On January 12, 1952, the trial judge caused to be filed in the office of the clerk of the trial court, a writing comprising some six typewritten pages indicating the judge’s findings as to the facts and his conclusions as to the law.
While the writing is labeled “Order” yet it serves as the trial court’s findings and conclusions, R. C. M. 1947, secs. 93-5302 and 93-5303, to which exceptions may be taken and filed. See R. C. M. 1947, secs. 93-5305, 93-5306 and 93-5307.
The concluding paragraph of the so-called “order” reads: “The plaintiffs and plaintiffs in intervention may have ten (10) days within which time to file herein exceptions hereto.” But for such quoted paragraph but five days, as prescribed by R. C. M. 1947, sec. 93-5307, would have been allowed for the serving and filing of exceptions to the court’s findings and conclusions.
Without serving or filing any exceptions or waiting for the ten days so allowed by the trial court to expire, the plaintiffs on January 19, 1952, and in advance of the entry of any final order or judgment, served and filed notice of appeal from the so-called “order” filed seven days previous.
There has been no final judgment or order entered in this cause. The findings of fact and conclusions of law so filed on January 12, 1952, cannot take the place of a final order or judgment, so as to make the proceedings leading thereto reviewable in advance of the making and entry of such final order or judgment. See Conway v. Fabian, 108 Mont. 287, at pages 302, 303, 89 Pac. (2d) 1022; Woodward v. Perkins, 119 Mont. 11, at pages 14, 15, 171 Pac. (2d) 997; Diebold v. Diebold, 74 Colo. 557, 558, 223 Pac. 46, 47.
For these reasons and upon authority of the statutes and cases above cited I concur in the result ordered.